Citation Nr: 0502507	
Decision Date: 02/03/05    Archive Date: 02/15/05

DOCKET NO.  99-23 007	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

Entitlement to an initial evaluation in excess of 30 percent 
for migraine headaches.

Entitlement to an evaluation in excess of 10 percent for 
varicose veins of the right lower extremity, for the period 
beginning January 21, 2004, and to a compensable evaluation 
for the period prior to that date.  

Entitlement to an evaluation in excess of 10 percent for 
varicose veins of the left lower extremity, for the period 
beginning January 21, 2004, and to a compensable evaluation 
for the period prior to that date.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. B. Redman, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1962 to 
February 1965.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a September 1998 
rating decision by the Department of Veterans Affairs (VA) 
Regional Office (RO) in New York, New York, which granted 
service connection for migraine headaches, varicose veins, 
right leg, and varicose veins, left leg, and assigned a 10 
percent evaluation, a noncompensable evaluation, and a 
noncompensable evaluation, respectively, all effective 
October 15, 1997.  Subsequently, in an April 2000 
supplemental statement of the case, the evaluation for 
migraine headaches was increased to 30 percent, effective 
October 15, 1997.  In addition, in a May 2004 supplemental 
statement of the case, the RO increased the evaluations for 
varicose veins of the right leg and varicose veins of the 
left leg, to 10 percent, effective January 21, 2004.

In February 2000, a hearing before a hearing officer was held 
at the RO.  A transcript of that hearing is of record.


FINDINGS OF FACT

1.  All pertinent notification and evidential development 
necessary for an equitable disposition of the issues decided 
herein have been accomplished.

2.  The veteran's migraine headaches are productive of very 
frequent, prolonged, prostrating attacks.

3.  For the period from October 15, 1997, through January 11, 
1998, the veteran's varicose veins of both legs most nearly 
approximate moderate varicose veins.

7.  For the period beginning January 12, 1998, the varicose 
veins of each lower extremity are primarily manifested by 
intermittent edema and pain with prolonged walking; the 
varicose veins are below the knee, do not involve deep 
circulation and are not manifested by stasis pigmentation or 
eczema.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 50 
percent for migraine headaches from the effective date of 
service connection have not been met.  38 U.S.C.A. § 1151 
(West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8100 (2004).

2.  The veteran's varicose veins warrant a 10 percent 
evaluation for the bilateral disability from October 15, 
1997, through January 11, 1998, a 10 percent evaluation for 
the right lower extremity, from January 12, 1998, and a 10 
percent evaluation for the left lower extremity from January 
12, 1998.  38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 4.104, 
Diagnostic Code 7120 (1997); 38 C.F.R. §§ 4.7, 4.104, 
Diagnostic Code 7120 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

As a preliminary matter, the Board notes that VA's General 
Counsel has held that 
the notification requirements of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000), [codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002)] and the regulations 
implementing it are not applicable to initial evaluation 
issues if the veteran was provided the required VCAA notice 
in response to the claim for service connection.  VAOPGCPREC 
8-2003 (Dec. 22, 2003).  In this case, the veteran was 
granted service connection for headaches and varicose veins 
prior to the enactment of the VCAA.  

The Board notes that through the January and May 2004 
supplemental statements of the case and letters dated in 
January and February 2004 from the RO, the veteran has been 
informed of the evidence and information necessary to 
substantiate his claims, the information required of him to 
enable VA to obtain evidence in support of his claims, the 
assistance that VA would provide to obtain evidence and 
information in support of his claims, and the evidence that 
he should submit if he did not desire VA to obtain such 
evidence on his behalf.  Although VA did not specifically 
inform the veteran that he should submit any pertinent 
evidence in his possession, it did inform him of the evidence 
that would be pertinent and that he should either submit such 
evidence or provide the RO with the information necessary for 
the RO to obtain such evidence.  

The record also reflects that all pertinent available service 
medical records and all available post-service medical 
evidence identified by the veteran have been obtained.  In 
addition, the veteran has been afforded appropriate VA 
examinations.  Moreover, the veteran's Social Security 
Administration records are of record.  The veteran has not 
identified any outstanding evidence or information that could 
be obtained to substantiate the claims.  The Board is also 
unaware of any such outstanding evidence or information.  

Accordingly, the Board is satisfied that no further 
development of the record is required with respect to these 
claims.  

Factual Background

Service medical records show that the veteran's entrance 
examination was negative for either varicose veins or 
headaches.  A January 1963 service medical record notes 
varicose veins (perforating type) of both calves.  There were 
three to four varicose veins on each leg, which were noted to 
be painful on rapid marching.  Long, knee-length support hose 
were suggested; but surgery was not indicated.  The December 
1964 separation examination report notes varicose veins in 
both calves and occasional headaches, post-traumatic.

The report of a May 1998 VA examination report notes that the 
veteran has suffered from vertex headaches since 1962.  The 
headaches cause a burning sensation and last seconds to 
hours.  They occur every other day and impair concentration.  
The veteran gains relief with non-steroidal anti-inflammatory 
medication.  The diagnosis was post-traumatic headaches 
secondary to 1962 trauma.  The report is silent with respect 
to varicose veins.

The veteran underwent two further VA examinations in May 1998 
pursuant to other service connection claims.  The reports of 
these examinations are silent with respect to varicose veins 
and migraine headaches.

A December 1998 VA progress note states that the veteran has 
a twenty-year history of migraines.  The headaches occur two 
to three times per week and last one to two hours.  They are 
associated with nausea, vomiting and photophobia.

A July 1999 VA progress note states that the veteran has been 
on Imitrex and Tylenol for his headaches; they usually 
relieve his headaches within 10-15 minutes.  

An August 1999 VA progress note states that the veteran 
complained of headaches.

The report of an October 1999 VA examination notes that the 
veteran has a history of headaches, which are on either side 
of the head.  The headaches occur one to three times per 
month and last 22-23 hours.  The veteran has no prodrome.  He 
takes Imitrex, Indocin and aspirin, with debatable benefit.  
Physical examination was normal.  The diagnosis was common 
migraine.

The report of another VA examination in October 1999 notes 
that the veteran has bilateral varicose veins.  He has never 
had surgery.  He reported having intermittent leg swelling 
and that he did not wear compression stockings.  His activity 
is limited to less than three blocks because of either chest 
or leg pain.  Prolonged walking or standing aggravates his 
bilateral leg pain.  Physical examination revealed no edema, 
stasis dermatitis or ulcers.  The veteran had bilateral below 
knee varicosities anteriorly.  His pedal pulses had good 
volume.  The were no visible above knee varicosities.  The 
diagnosis was below knee varicose veins, bilateral. 

A December 1999 VA progress note states that the veteran was 
taking Tylenol or Imitrex for his migraines and achieving 
fairly good control with those medications.

A January 2000 VA progress note states that the veteran has 
migraine headaches, which are controlled with Imitrex.  The 
most recent migraine attack was noted to be two weeks 
earlier.  The note also states that the veteran does not walk 
due to pain in his legs.

A March 2000 VA examination report notes the veteran's 
history of migraines.  The report also notes that the veteran 
reported that his activity is limited to two to three blocks 
of walking due to leg pain and shortness of breath.  He 
stated that he did not wear compression stockings and was 
receiving no current treatment for his varicose veins.  
Physical examination revealed bilateral varicosities below 
the knees anteriorly.  There were no ulcerations, no stasis 
dermatitis, no edema, and pedal pulses were palpable.  The 
diagnoses included bilateral below knee varicose veins.

The report of another March 2000 VA examination notes that 
the veteran complained of headaches occurring three times a 
month and lasting two to six hours.  The headaches were 
described as throbbing, with a few minute episodes of 
expressive aphasia.  There are no associated sensorimotor 
complaints but the veteran said he does experience 
photophobia and sensitivity to noise.  He takes Imitrex with 
some benefit.  He has prodromes on occasion.  Physical 
examination was normal.  The diagnosis was classical 
migraine, occasionally complicated.

An April 2002 VA neurology progress note states that the 
veteran was seen for his migraines.  The note states that in 
the past several weeks the veteran had been taking more of 
his medication for chest pain, which caused more headaches.  
The impression was migraine, aggravated by angina medication.

A December 2002 VA progress note states that the veteran has 
three to four migraine headaches a month.  He has associated 
nausea, photophobia, phonophobia, and tongue heaviness.  The 
impression was migraine headache syndrome.  The veteran did 
not experience ataxia.

An August 2003 progress note states that the plan for the 
veteran's varicose veins is support stockings and elevation 
of the legs.

A September 2003 VA progress note states that the veteran's 
migraines have been fairly stable.  He has mild intermittent 
headaches on and off.  He has severe headaches with transient 
aphasia, blurring of vision, and pounding predominantly on 
the left side, once every three to four weeks.  He has no 
other neurological symptoms such as tremor, limb weakness or 
dizzy spells.  The impression was chronic migraine headache 
syndrome.

A January 2004 statement from the veteran indicates that he 
has painful swelling in his legs.  He also complained of 
cramping as well as pain while walking and standing.  The 
veteran further stated that with respect to his migraine 
headaches, he loses speech, experiences nausea and vomiting, 
numbness on his fingers, photophobia, and phonophobia.

A January 2004 VA primary care outpatient note states that 
the veteran requested support stockings for his varicose 
veins.  Also noted is that his migraine headaches are 
controlled with Imitrex.

The report of a March 2004 VA examination states that the 
veteran has not undergone any surgical procedure for varicose 
veins.  He does have intermittent ankle swelling, leg pain 
and aching, which are worse with prolonged standing.  In 
addition, the veteran wears compression hosiery.  His 
varicose veins have no effect on occupational functions 
because the veteran is unemployed.  Physical examination 
revealed below knee bilateral varicosities anteriorly and 
posteriorly.  There were no ulcers, edema, eczema, or stasis 
dermatitis.  Pedal pulses were palpable, and with good 
volume.  The diagnosis was bilateral below knee varicose 
veins.  

The examination report further states that the veteran's 
headaches are mainly left-sided but occasionally occur on the 
right side.  The headaches are throbbing in nature and last 
one and one-half hours or less.  They occur seven to nine 
times per month.  The veteran has photophobia and noise 
sensitivity but does not have vomiting.  He has a prodrome of 
scintillating scotomata and occasional tongue numbness as 
well.  He takes Imitrex with positive result as well as 
Valproate and Tylenol.  The veteran must lie quietly in a 
dark room until the headache passes.  The veteran does not 
work due to a psychiatric condition.  The diagnosis was 
classical migraine.

Legal Criteria

Disability evaluations are determined by the application of a 
schedule of ratings, which is in turn based on the average 
impairment of earning capacity caused by a given disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2004).  Separate 
diagnostic codes identify the various disabilities.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In addition, when there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 4.3.



Analysis

Migraines

The veteran's headache disability is currently assigned a 30 
percent  rating under 38 C.F.R. § 4.124a, Diagnostic Code 
8100, which provides that migraine headaches are rated based 
upon their frequency and severity.  A 50 percent evaluation 
is warranted for migraines with very frequent completely 
prostrating and prolonged attacks productive of severe 
economic inadaptability.  A 30 percent evaluation is 
warranted for migraines with characteristic prostrating 
attacks occurring on an average once a month over the last 
several months.  

At the October 1999 VA examination it was noted that the 
veteran's headaches lasted 22-23 hours and occurred one to 
three times per month.  Imitrex, Indocin, and aspirin gave 
him debatable benefit.  Medical records from December 1999 to 
January 2000 note that the veteran was achieving fairly good 
control of his migraines with Imitrex and Tylenol.  In March 
2000, the veteran's headaches increased to three times a 
month, lasting two to six hours.  Imitrex was giving him some 
benefit.  In April 2002, the veteran's angina medication was 
causing him to have more headaches.  By December 2002 the 
veteran's headaches increased to three to four per month with 
nausea, photophobia, phonophobia, and tongue heaviness.  
Around September 2003 the migraines seemed to stabilize; the 
veteran experienced severe headaches with transient aphasia, 
blurring or vision and pounding only once every three to four 
weeks.  Then, according to the most recent March 2004 VA 
examination report, the veteran's headaches were reported to 
be throbbing in nature, lasting one and one half hours or 
less.  They were noted to occur seven to nine times per 
month, and had associated photophobia and noise sensitivity.  
The veteran experienced no vomiting.  The report indicates 
that Imitrex relieves his headaches, as well as Valproate and 
Tylenol.  It is also noted that the veteran must lie quietly 
in a dark room until the headache passes.  There is no 
opinion regarding the effect the migraines have on the 
veteran's employability, as he is noted to be unemployed due 
to psychiatric disability.

It is clear from the medical evidence that the prostrating 
attacks occur on average more than once a month.  Although 
they have varied in their frequency and duration, it is 
reasonable to conclude that they are generally occurring 
three to nine times a month and are prolonged in nature.  In 
the Board's opinion, the disability picture more nearly 
approximates the criteria for a 50 percent evaluation than 
those for a 30 percent evaluation.  Accordingly, a 50 percent 
evaluation is in order from the effective date of service 
connection.

Varicose Veins

The regulations pertaining to rating varicose veins were 
revised during the course of the veteran's appeal.

Under the criteria in effect prior to January 12, 1998, mild 
or asymptomatic varicose veins warrant a noncompensable 
evaluation.  A 10 percent rating is warranted for bilateral 
or unilateral varicose veins that are moderate, with 
varicosities of the superficial veins below the knee, with 
symptoms of pain or cramping on exertion.  Moderately severe 
varicose veins involving the superficial veins above and 
below the knee, with varicosities of the long saphenous, 
ranging in size from one-to-two centimeters in diameter, with 
symptoms of pain or cramping on exertion, and no involvement 
of the deep circulation warrant a 20 percent evaluation for 
unilateral involvement or a 30 percent evaluation for 
bilateral involvement.  38 C.F.R. § 4.104, Diagnostic Code 
7120 (1997).

Under the criteria which became effective January 12, 1998, 
varicose veins warrant a noncompensable evaluation if they 
are palpable and asymptomatic.  A 10 percent evaluation is 
warranted for varicose veins manifested by intermittent edema 
of an extremity or aching and fatigue in a leg after 
prolonged standing or walking, with symptoms relieved by 
elevation of the extremity or compression hosiery.  A 20 
percent evaluation is warranted for persistent edema 
incompletely relieved by elevation of an extremity, with or 
without beginning stasis pigmentation or eczema.   38 C.F.R. 
§ 4.104, Diagnostic Code 7120 (2004).

A note following Diagnostic Code 7120 provides that the 
evaluations are for involvement of a single extremity and 
that if more than one extremity is involved, each extremity 
is to be separately rated.

As a preliminary matter, the Board notes that in Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
overruled Karnas v. Derwinski, 1 Vet. App. 308 (1991), to the 
extent that it conflicts with the precedents of the United 
States Supreme Court (Supreme Court) and the Federal Circuit.  
See Karnas v. Derwinski, 1 Vet. App. 308, 312-313 (1991).  

In VAOPGCPREC 7- 2003, the General Counsel held that Karnas 
is inconsistent with Supreme Court and Federal Circuit 
precedent insofar as Karnas provides that when a statute or 
regulation changes while a claim is pending before VA or a 
court, whichever version of the statute or regulation is most 
favorable to the claimant will govern unless the statute or 
regulation clearly specifies otherwise.  The General Counsel 
held that the rule adopted in Karnas no longer applies in 
determining whether a new statute or regulation applies to a 
pending claim.  The General Counsel indicated that pursuant 
to Supreme Court and Federal Circuit precedent, when a new 
statute is enacted or a new regulation is issued while a 
claim is pending before VA, VA must first determine whether 
the statute or regulation identifies the types of claims to 
which it applies.  If the statute or regulation is silent, VA 
must determine whether applying the new provision to claims 
that were pending when it took effect would produce genuinely 
retroactive effects.  If applying the new provision would 
produce such retroactive effects, VA ordinarily should not 
apply the new provision to the claim.  If applying the new 
provision would not produce retroactive effects, VA 
ordinarily must apply the new provision.  VAOPGCPREC 7-2003.

In accordance with VAOPGCPREC 7-2003, the Board has reviewed 
the revised rating criteria.  The revised rating criteria 
would not produce retroactive effects since the revised 
provisions affect only entitlement to prospective benefits.  
Therefore, VA must apply the new provisions from their 
effective date. 

Under the former criteria, a noncompensable evaluation is 
warranted for varicose veins if they are mild or 
asymptomatic.  Under the revised criteria, a noncompensable 
evaluation is warranted if the varicose veins are palpable 
and asymptomatic.  During service, the veteran reported that 
his varicose veins were painful when he marched.  At the 
initial VA examination of the disability in October 1999 and 
on subsequent occasions he reported intermittent swelling and 
limitation of activities due to leg pain associated with the 
varicose veins.  There is no medical evidence during the 
initial evaluation period showing that the varicose veins 
were asymptomatic or refuting the veteran's described 
symptoms of intermittent swelling and pain with prolonged 
walking.  Therefore, the Board concludes that under the 
former criteria, one 10 percent evaluation is warranted on 
the basis of moderate, bilateral varicose veins.  In 
addition, these manifestations justify separate evaluations 
of 10 percent for each extremity under the criteria which 
became effective, January 12, 1998.  Accordingly, the 
bilateral disability warrants a 10 percent evaluation from 
the effective date of service connection through January 11, 
1998, and each extremity warrants a 10 percent evaluation 
beginning January 12, 1998.

An evaluation in excess of 10 percent is not warranted under 
the former criteria, since the evidence shows that the 
varicose veins are below the knee and there is no involvement 
of the deep circulation.  In addition, neither persistent 
edema, stasis pigmentation nor eczema has been shown by the 
medical evidence.  Therefore, an evaluation in excess of 10 
percent is not warranted for either lower extremity under the 
revised criteria.




ORDER

Entitlement to an initial evaluation of 50 percent for 
migraine headaches from the effective date of service 
connection is granted, subject to the criteria governing the 
payment of monetary benefits.

Entitlement to an evaluation of 10 percent, but not higher, 
for bilateral varicose veins during the period from October 
15, 1997, through January 11, 1998, is granted, subject to 
the criteria governing the payment of monetary benefits.

Entitlement to a 10 percent evaluation for varicose veins of 
the right lower extremity during the period from January 12, 
1998, through January 20, 2004, is granted, subject to the 
criteria governing the payment of monetary benefits.

Entitlement to a 10 percent evaluation for varicose veins of 
the left lower extremity during the period from January 12, 
1998, through January 20, 2004, is granted, subject to the 
criteria governing the payment of monetary benefits.

Entitlement to an evaluation in excess of 10 percent for 
varicose veins of the right lower extremity during the period 
beginning January 21, 2004, is denied.

Entitlement to an evaluation in excess of 10 percent for 
varicose veins of the left lower extremity during the period 
beginning January 21, 2004, is denied.




	                        
____________________________________________
	Shane A. Durkin
	Veterans Law Judge
Board of Veterans' Appeals



 Department of Veterans Affairs


